Title: To George Washington from George Cabot, 24 February 1795
From: Cabot, George
To: Washington, George


        
          Sir—
          february 24. 1795
        
        upon a review of Mr Jackson’s letters I perceive the apprehension of more severe labor than his present health might endure, with certain other considerations affecting the subsistence & welfare of his family forbid me at this moment to engage in his behalf that he wou’d attempt the arduous task of which you have spoken. if however Sir you shou’d think it eligible to appoint him to an office for which he has very valuable qualifications I shall most zealously contribute all in my power to reconcile him to the service. with the highest possible respect I remain Sir your obedient Servant
        
          George Cabot
        
      